Citation Nr: 1818544	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  13-03 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as due to an herbicide agent.  

2.  Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder to include major depression, PTSD, and anxiety disorder.  

3.  Entitlement to an effective date prior to November 5, 2009 for an acquired psychiatric disorder to include major depression, Post Traumatic Stress Disorder (PTSD), and anxiety disorder.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

5.  Entitlement to service connection for lower right extremity peripheral neuropathy, to include as due to an herbicide agent.  

6.  Entitlement to service connection for lower left extremity peripheral neuropathy, to include as due to an herbicide agent.  

7.  Entitlement to service connection for upper right extremity peripheral neuropathy, to include as due to an herbicide agent.  

8.  Entitlement to service connection for upper left extremity peripheral neuropathy, to include as due to an herbicide agent.  


REPRESENTATION

Veteran represented by:	Clifford Farrell, Attorney 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1966 to October 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010, November 2011, and January 2017 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran presented sworn testimony at a hearing before the undersigned in January 2018.  

While the matter was pending before the Board, service connection was established for acquired psychiatric disorder to include major depression, PTSD, and anxiety disorder.  Accordingly, the issues of service connection for PTSD, depression, and anxiety are no longer before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to an earlier effective date and a rating in excess of 70 percent for acquired psychiatric disorder, as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's acquired psychiatric disorder to include major depression, PTSD, and anxiety disorder has been manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to various symptoms

2.  The Veteran's bilateral upper and lower extremity neuropathy disabilities are the result of in-service exposure to herbicide agents such as Agent Orange.   


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for an acquired psychiatric disorder to include major depression, PTSD, and anxiety disorder have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411.  

2.  The criteria for service connection for bilateral upper and lower extremity neuropathy have been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. § 3.303.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  SERVICE CONNECTION FOR NEUROPATHY

The Board finds that service connection for bilateral upper and lower extremity neuropathy is warranted as the evidence shows that these disabilities are the result of herbicide agents the Veteran was exposed to while serving in the Republic of Vietnam.  The Veteran's VA medical records show that he is currently diagnosed with neuropathy.  The competent medical evidence provides a basis to establish service connection.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).   

As indicated, the Veteran's VA medical records confirm he suffers from bilateral upper and lower extremity neuropathy.  Further, the Veteran served in the Republic of Vietnam, consequently his in-service exposure to herbicide agents like Agent Orange established.  As to the "nexus" element, a February 2018 correspondence contains a medical opinion indicating that the Veteran's neuropathy is at least as likely as not due to herbicide exposure because the Veteran does not suffer from other, more common causes of neuropathy.   Thus, all three elements necessary to establish service connection have been met.  

II.  INCREASED RATING FOR AN ACQUIRED PSYCHIATRIC DISABILITY 

After considering the frequency, severity, and duration of the Veteran's impairment, the Board finds that the preponderance of evidence demonstrates that disability due to the Veteran's acquired psychiatric disorder to include major depression, PTSD, and anxiety disorder approximates the schedular criteria for an initial rating of at least 70 percent.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). 

The Veteran's acquired psychiatric disorder is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms.  

Pursuant to 38 C.F.R. § 4.130 relating to rating mental disorders, a 70 rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  

The record shows that the Veteran is significantly withdrawn from social interactions and has a great difficulties being around crowds or even family events.  See e.g. Hr. Tr. at 20.  The Veteran has also indicated that he has struggled with, and in fact, acted upon suicidal ideation.  Id.  The Board notes that the United States Court of Appeals for Veterans Claims has held that suicidal ideation generally rises to the level contemplated in a 70 percent evaluation.  See Bankhead v. Shulkin, 29 Vet. App. 10, 20 (2017) (stating the language of 38 C.F.R. § 4.130 "indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment in most areas.").

Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports an initial 70 percent disability rating for the Veteran's acquired psychiatric disorder to include major depression, PTSD, and anxiety disorder.

ORDER

Subject to the law and regulations governing payment of monetary benefits, a 70 percent rating for the Veteran's acquired psychiatric disorder to include major depression, PTSD, and anxiety disorder is warranted.

Service connection for lower right extremity peripheral neuropathy is granted.  

Service connection for lower left extremity peripheral neuropathy is granted.  

Service connection for upper right extremity peripheral neuropathy is granted.  

Service connection for upper left extremity peripheral neuropathy is granted.  


REMAND

The issue of entitlement to TDIU, and earlier effective date, and for an acquired psychiatric disability rating in excess of 70 percent must be remanded to ensure the Veteran's record is complete.  

The Veteran's record contains an April 2009 Memorandum which addresses the Veteran's PTSD stressor.  On its face, this memorandum predates the currently assigned effective date.  It also predates the Veteran's application for benefits currently of record.  Consequently, it is possible the Veteran's records currently before the Board may be incomplete.  With this possibility, the Board may not consider denying the Veteran a higher rating, nor can it adequately consider an earlier effective date claim.  Additionally, the Veteran's pending effective date claim as well as his pending ratings for the newly service-connected neuropathies will impact eligibility for TDIU.  Accordingly, adjudication of this claim is deferred pending completion of additional development and assignment of initial ratings for the Veteran's neuropathies.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Determine whether the April 13, 2009 date on Department of Veterans Affairs Memorandum regarding the Veteran's stressor constitutes an administrative error or if the Veteran had actually submitted a claim prior to the presently assigned effective date in November 2009.  Any findings or efforts must be documented in the file.  

2.  Assign evaluations for the Veteran's newly service-connected neuropathies.  

3.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


